As a general rule, broad financial disclosure should be denied unless and until an existing separation agreement between the parties which controls their respective support obligations and the distribution of property is set aside (see, Weinstock v Weinstock, 122 AD2d 790; Potvin v Potvin, 92 AD2d 562, 563; see also, McLean v Balkoski, 125 AD2d 234, 235). Because the validity of the separation agreement must be determined as a threshold matter prior to granting a broad right of disclosure, the award of professional fees to permit the plaintiff to evaluate the matters subject to financial disclosure was inappropriate.
*435Were we to consider the plaintiff’s motion for professional fees on the merits, we would vacate the pendente lite awards, as there was no basis upon which to determine an appropriate amount of such fees (see, Gastineau v Gastineau, 127 AD2d 629, 630; Ahern v Ahern, 94 AD2d 53, 58). Thompson, J. P., Bracken, Brown, Weinstein and Spatt, JJ., concur.